Citation Nr: 1446558	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-11 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an earlier effective date than May 10, 2011 for a 40 percent disability rating (evaluation) for service-connected herniated nucleus pulposus, lumbar spine, status post anterior interbody fusion, L3-4 and L4-5 (hereinafter "low back disability").

2.  Entitlement to an earlier effective date than May 10, 2011 for service connection for sciatic neuralgia of the right lower extremity.

3.  Entitlement to an earlier effective date than May 10, 2011 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1974 to May 1976, and from March 1986 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied an increased disability rating in excess of 10 percent for the low back disorder and a TDIU.  The issues on appeal are more accurately reflected in a November 2011 rating decision by the RO, which granted the benefits as they appear on the title page.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for the service-connected low back disability on June 26, 2008.  

2.  Entitlement to 40 percent disability rating for the service-connected low back disability arose on May 10, 2011.

3.  The Veteran filed a claim for service connection for right extremity sciatic neuralgia on June 26, 2008.

4.  Entitlement to service connection for right extremity sciatic neuralgia arose on May 10, 2011.
5.  The claim for a TDIU was received on June 26, 2008.

6.  Entitlement to a TDIU arose more than one year prior to June 26, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date prior to May 10, 2011 for the award of a 40 percent disability rating for the low back disability have not been met. 38 U.S.C.A. § 5110(b)(2),(3) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(o)(2) (2014). 

2.  The criteria for an earlier effective date prior to May 10, 2011 for the grant of service connection for right extremity sciatic neuralgia have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2014). 

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for an earlier effective date of June 26, 2008, but no earlier, for the grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(b)(2),(3) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400(o)(2), 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The current appeal is for a series of earlier effective dates for an increased disability rating, service connection, and TDIU.  Earlier effective date issues are generally considered to be "downstream" issues.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).

As to the appeal for an earlier effective date for the grant of a TDIU, given the favorable outcome adjudicated herein, resulting in a grant of TDIU from the date of the claim for a TDIU, no further explanation is required as to how VA has fulfilled the duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As to the appeals for an earlier effective date for a 40 percent disability rating for the service-connected low back disability and service connection for right extremity sciatic neuralgia, which arose out of the claim for an increased rating for the low back disability, the Board finds that the VCAA notice requirements have been satisfied.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  

In a June 2008 letter sent prior to the initial denial of the claim in March 2009,  the RO explained to the Veteran that he may submit evidence showing that the service-connected low back disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The June 2008 letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements have been fully satisfied and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports and medical opinions, Social Security Administration disability benefit records, and statements from the Veteran and the representative.

Although VA examined the Veteran's back in October 2008, given the nature of the issue of an earlier effective date (prior to May 10, 2011), which is determined based primarily on historical records assessing whether entitlement arose at any earlier period (than May 10, 2011), VA has not conducted a more recent medical inquiry to substantiate the claim.  See 38 U.S.C.A. § 5103A(d).  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Earlier Effective Date for Low Back Disability

The Veteran contends the effective date for the 40 percent rating assigned for the service-connected low back disability should be earlier than May 10, 2011.  The Veteran has not asserted a specific date to which the 40 percent rating should be assigned, but has cited several instances of private medical treatment dating back to March 2001 to contend that the low back disability was more severe than the previously assigned 10 percent rating.  See May 2012 VA Form 9.

The U.S. Court of Appeals for Veterans Claims (Court) has held, and VA's General Counsel has interpreted, the laws and regulations pertaining to the effective date for an increased rating for disability compensation as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the increased rating claim, the increase is effective the date of the claim.  If the increase occurred after the date of the increased rating claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase); VAOPGCPREC 12-98.

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  An informal claim is any communication or action indicating intent to apply for one or more benefits.  
38 C.F.R. § 3.155(a).  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement; however, there must first be a prior allowance or disallowance of a claim before this informal claim provision applies.

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the increased rating claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the increased rating claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that, "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

On review of all the evidence, lay and medical, the Board finds that the claim for an increased rating for the service-connected low back disability was received by VA on June 26, 2008.   On that date, VA received a letter from the representative asserting entitlement to an increased rating for the low back disability in excess of 10 percent, as well as a VA Form 21-4138 completed by the Veteran.

Within this context, the Board further finds that there was no informal claim for an increased rating that was received by VA prior to June 26, 2008.  The Veteran submitted several private treatment records along with the June 26, 2008 claim for an increased rating; however, the evidence does not reflect that the Veteran was examined or hospitalized for the low back disability at a VA facility during the one year period before submitting the claim for an increased rating.  VA treatment records prior to June 26, 2008 include a June 2006 VA examination report noting "full active and passive range of motion of the thoracolumbar spine," and the examination followed the Veteran's appeal of disability ratings assigned for other disabilities, not including the low back, that were service connected in the same rating decision as the low back disability.  For these reasons, the Board finds that there was no informal claim for an increased rating for the low back disability that was received by VA prior to June 26, 2008. 

As indicated above, the Board finds that the claim for an increased rating in excess of 10 percent for the service-connected low back disability was received by VA on June 26, 2008; thus, the next question to resolve is the date on which eligibility to a 40 percent disability rating arose.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

For the period prior to May 10, 2011 - the current effective date for the 40 percent disability rating - the low back disability was rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  Under the rating schedule, the Veteran's low back disability is to be evaluated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Rating Based on Incapacitating Episodes

In regard to the first method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 40 percent rating is warranted if the total duration of incapacitating episodes is at least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran's low back disability was manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12 month period of the rating period on appeal (prior to May 10, 2011), as required for a higher disability rating of 40 percent.  The October 2008 VA examination lists no incapacitating episodes.  Private treatment records, while documenting treatment for back pain, do not reflect any physician prescribed bed rest.  The other evidence of record does not indicate any incapacitating episodes during any 12 month period during the entire rating period, especially prior to May 10, 2011, and the Veteran has not reported any such episodes in statements to VA.  For these reasons, the Board finds entitlement to a 40 percent rating based on incapacitating episodes did not arise prior to May 10, 2011.

Evaluation Based on the General Rating Formula for Spine Disabilities

In regard to the second method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, as required for a higher rating of 40 percent.  The October 2008 VA examination does not reflect favorable ankylosis of the entire thoracolumbar spine, and forward flexion is reported as 75 degrees.  The remaining treatment for the rating period prior to May 10, 2011 do not include range of motion measurements, and do not reflect favorable ankylosis of the entire thoracolumbar spine.  For these reasons, the Board finds that the weight of the evidence is against finding that entitlement to a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine arose prior to May 10, 2011. 

In sum, the weight of the evidence does not demonstrate that entitlement to a 40 percent disability rating for the service-connected low back disability arose prior to May 10, 2011.  The weight of the evidence is against finding that a 40 percent rating is warranted based on either incapacitating episodes or the General Rating Formula for Diseases and Injuries of the Spine during the period prior to May 10, 2011.  The Veteran has stated and provided private medical records to support that he has experienced back pain since injuring the low back in service.  See May 2012 VA Form 9; February 2010 VA Form 21-4138.  The Veteran has described functional impairment including difficulty lifting, carrying, bending at the waist, stiffness, fatigue, and weakness which, the Veteran contends, were not adequately assessed by VA physicians or examiners.  See September 2014 appellant brief.  While the Veteran reports that the pain and other functional impairment have led to several surgeries, the Board does not find that this more nearly approximates the criteria for a 40 percent disability rating.  For these reasons, the Board finds that entitlement to a 40 percent disability rating for the low back disability did not arise prior to May 10, 2011; therefore, it is not factually ascertainable that entitlement to a 40 percent disability rating arose prior to May 10, 2011.

As the Veteran is in receipt of a 40 percent disability rating for the low back disability for the period from May 10, 2011, it remains that entitlement to a 40 percent disability arose on May 10, 2011, which is after the date of June 26, 2008 claim for an increased rating.  Accordingly, the effective date for the increased rating of 40 percent is May 10, 2011, which is the later of the date of receipt of the claim and the date entitlement arose.  38 U.S.C.A. § 5110(b)(2),(3); 38 C.F.R. 
§ 3.400(o)(1),(2).  Because the preponderance of the evidence is against the Veteran's claim for an effective date prior to May 10, 2011, the benefit of the doubt doctrine is not for application as to that aspect of the appeal.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

Earlier Effective Date for Right Extremity Sciatic Neuralgia

Pursuant to the Veteran's claim for an increased rating for the service-connected low back disability, VA granted service connection for a separate disability of right extremity sciatic neuralgia, based on the first evidence of record of neuralgia in the form of private treatment records that served as a claim for increased rating.  See November 2011 RO rating decision.  The Veteran has not made any contentions specific to the symptoms of right extremity sciatic neuralgia that would warrant an earlier effective date than May 10, 2011 for the grant of service connection.

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

In original service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

The Board finds that the claim for service connection for right extremity sciatic neuralgia was received on June 26, 2008.  As noted above, the claim for service connection for right extremity sciatic neuralgia arose out of the claim for an increased rating for the low back disability.  As such, the claim for service connection for right extremity sciatic neuralgia was constructively received on the same date as the receipt of the claim for an increased rating for the service-connected low back disability.  

Similarly, the Board finds that there was no informal claim for service connection for right extremity sciatic neuralgia that was received by VA prior to June 26, 2008.  In addition to the absence of any treatment or hospitalization for a sciatic nerve disorder at a VA facility prior to that date, the right extremity sciatic neuralgia was not a service-connected disability before May 10, 2011; therefore, the informal claim provisions of 38 C.F.R. § 3.157(a) do not apply.

On review of all the evidence, lay and medical, the Board finds that entitlement to service connection for sciatic neuralgia of the right extremity arose on May 10, 2011.  When presenting for low back surgery on May 10, 2011, the Veteran reported severe bilateral lower extremity radicular pain accompanied by numbness of the distal lower extremities.  A history regarding the onset of these symptoms was not included in the surgical discharge summary.  

Following the surgery, VA examined the back in September 2011.  The September 2011 VA examination report reflects a history of sciatic neuralgia first diagnosed in July 1991.  While this date supports a diagnosis date prior to September 2011, the other lay and medical evidence weighs against finding that sciatic neuralgia was first diagnosed in July 1991.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  First, the July 1991 date is also listed in the September 2011 VA examination report as the date of diagnosis for low back pain and muscle spasm, and approximates the date of the Veteran's separation from service rather than a particular medical diagnosis date.  

Second, a Medical Evaluation Board (MEB) report from December 2000 includes several medical diagnoses, including herniated nucleus pulposus with chronic low back pain (the service-connected low back disability), but not right extremity sciatic neuralgia.  An earlier September 2000 MEB report noted "occasional episodes of right lower extremity pain and numbness" that "do not predominate."  No diagnosis of sciatic neuralgia was indicated.  

Third, post-service VA and private treatment records prior to May 10, 2011 do not indicate a diagnosis of right extremity sciatic neuralgia or any diagnosis related to the right sciatic nerve.  Active problems listed in VA treatment records from August 2002 do not include any sciatic nerve disorders.  The October 2008 VA examination for an increased rating for the low back disability did not reveal a sciatic nerve disorder.  Although symptoms of radicular pain and numbness are noted in the period prior to May 10, 2011, there is no diagnosis of a sciatic nerve disorder during that period; therefore, the weight of the evidence is against finding that entitlement to service connection for right extremity sciatic neuralgia arose before May 10, 2011.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability"); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992)

As the Veteran was granted service connection for right extremity sciatic neuralgia with an effective date of May 10, 2011, it remains that entitlement to service connection arose on May 10, 2011, which is after the date of the June 26, 2008 claim for an increased rating from which the claim for service connection arose.  Accordingly, the proper effective date for service connection for right extremity sciatic neuralgia is May 10, 2011, which is the later of the date of receipt of the claim and the date entitlement arose.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(1)(2).  Because the preponderance of the evidence is against the Veteran's claim for an effective date prior to May 10, 2011, the benefit of the doubt doctrine is not for application as to that aspect of the appeal.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

Earlier Effective Date for TDIU

Lastly, the Veteran contends that an earlier effective date than May 10, 2011 is warranted for the grant of a TDIU.  The Veteran contends that service-connected disabilities, including the low back disability, caused him to "medically retire" from service and have left him unable to secure gainful employment since 2001.  May 2012 VA Form 9.

A TDIU is a form of increased rating claim.  Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to TDIU claims).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994); Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (holding that it was inappropriate to have treated a veteran's request for a TDIU as different from his claim for a higher initial rating for PTSD). 

In the case of a claim for a TDIU, which is a form of increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1),(2); Harper, 10 Vet. App. 125; Gaston at 984; VAOPGCPREC 12-98.  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan, 10 Vet App 511.

Initially, the Board finds that the date of the claim for a TDIU was June 26, 2008.  The representative letter of that date clearly requested entitlement to an increased rating based on individual unemployability, and in the accompanying VA Form 
21-4138 of that date, the Veteran noted unemployability and receipt of Social Security disability benefits for service-connected disabilities.  Accordingly, the next question to resolve is the date on which eligibility for a TDIU arose.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

For the period from March 16, 2001 to May 10, 2011, the date from which TDIU has been granted, the Veteran has been rated at 50 percent for sleep apnea, 40 percent for fibromyalgia syndrome, 10 percent for the low back disability, 10 percent for right shoulder bursitis, 10 percent for urticaria, and 0 percent for gastroesophageal reflux disorder (GERD).  The combined disability rating for the period from March 26, 2001 to May 10, 2011 is 80 percent.  See 38 C.F.R. § 4.25 (2014).  As the sleep apnea disability had been rated at 40 percent or more, and the combined disability rating had been 70 percent or more for the period from March 16, 2001 to May 10, 2011, the Veteran met the regulatory combined rating requirements of 38 C.F.R. § 4.16(a) that allow for consideration of TDIU based on multiple service-connected disabilities for this period.  For this reason, application of a TDIU is appropriate for the period from March 16, 2001 so long as the severity of the Veteran's disabilities rendered him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

On review of all the evidence, lay and medical, the Board finds that entitlement to a TDIU arose prior to June 26, 2007, the date one year prior to receipt of the claim for a TDIU.  A Social Security Administration decision from April 2004 shows that the Veteran was granted full Social Security disability benefits based on disabilities that 

included the fibromyalgia and right shoulder disabilities.  The Veteran's application for Social Security disability benefits also included the low back disability, urticaria, and GERD.  The September 2000 Medical Evaluation Board Addendum discusses that the Veteran was prescribed to Percocet for back pain management and that the Veteran did not meet retention standards for the Army.  During the October 2008 and September 2011 VA examinations, the Veteran reported retiring from service in 2001 and attempting to work as a restaurant manager for the following year, but being unable to keep the job due to symptoms of the service-connected disabilities.  The March 2009 VA examination report regarding the fibromyalgia disability lists symptoms such as widespread musculoskeletal pain, stiffness, and weakness that result in severe functional impairment.  As discussed above, the Veteran has reported that the low back disability has resulted in functional impairment including difficulty lifting, carrying, bending at the waist, stiffness, fatigue, and weakness.

In sum, the Veteran has been unemployed since 2002 and has been affected by functional impairment including limitation of motion in the back, difficulty lifting and carrying objects, and widespread musculoskeletal pain, stiffness, and weakness that affect usual daily activities.  The service-connected disabilities have been rated at a combined disability rating of 80 percent for the period from March 26, 2001 to May 10, 2011, indicating a high degree of overall disability.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that eligibility to a TDIU arose prior to June 26, 2007, the date one year prior to receipt of the claim for a TDIU.

For these reasons, the Board finds that an earlier effective date of June 26, 2008, but no earlier, for the grant of a TDIU is warranted.  The date of the claim for a TDIU was June 26, 2008, and entitlement to a TDIU arose prior to June 26, 2007, the date one year prior to receipt of the claim for a TDIU.  As the date entitlement to a TDIU 

arose is more than one year before the receipt of the claim for a TDIU, the appropriate effective date for a TDIU is the date of receipt of the claim for a TDIU.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1),(2); Harper, 10 Vet. App. 125; Gaston at 984; VAOPGCPREC 12-98.


ORDER

An earlier effective date prior to May 10, 2011 for the award of a 40 percent disability rating for the service-connected low back disability is denied.

An earlier effective date prior to May 10, 2011 for service connection for right extremity sciatic neuralgia is denied.

An earlier effective date of June 26, 2008 for a TDIU is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


